In re Tucker, Randy; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, Nos. 268-919, 269-183.
Granted in part; denied in part. The record demonstrates that, in Case No. 269-183, relator was sentenced as a second felony offender as to each conviction of armed robbery. Having been convicted on the same day and of crimes arising from a single criminal episode, relator was exposed to a multiple offender adjudication on only one of his two convictions in this case. State ex rel. Porter v. Butler, 573 So.2d 1106 (La.1991). This case is remanded to the district court, which is to vacate one of the two sentences subject to La.R.S. 15:529.1 and resentence relator. Relator’s application is otherwise denied.
DENNIS, J., not on panel.